CHRISTIAN, Judge.
The offense is keeping a building for storing intoxicating liquor; the punishment, confinement in the penitentiary for three years.
It was charged in the indictment, in substance, that on the 5th of August, 1934, in Gray county, appellant kept and maintained a room, house, and building where “intoxicating liquor was kept, possessed and sold in violation of law.” (Italics ours.) For the reasons stated in Offield v. State (Tex. Cr. App.) 75 S.W.(2d) 882, the indictment is fundamentally defective.
The judgment is reversed, and the prosecution ordered dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved j>y the court.